SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Suspension of the injunction that ordered the shutdown of Transocean´s activities in Brazil Rio de Janeiro, October 02, 2012 – Petróleo Brasileiro SA – Petrobras informs that the Supreme Court of Justice has partially suspended, on Friday, September 28, the injunction that ordered the shutdown of activities of Transocean Brasil Ltda (Transocean). Such suspension, in response to an action filed by Brazil’s National Petroleum, Natural Gas and Biofuels Agency (ANP) allows for ´the continuity of Transocean’s activities in Brazil, in locations other than the Frade field’. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 2, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
